Case 7:19-cr-00022 Document 1 Filed on 12/08/18 in TXSD P@|q£d§@£s
)Sdict TCo amasn
Ao 91 (nev a/oi) criminal complaint mm [:ILEDSWofTexas u

 

 

United States District Cour“tTE ' DEC'”' § 2018

SOUTHERN DISTRICT OF
MCALLEN DIVISION Bmid;g- Bi§§]ey, Clelk

 

UNITED S'I`ATES OF AMERICA

v' CRIM|NAL COMPLA|NT
Margarita Escandon PRmchAL Case Number:
United Stales YOB. 1986 M"1 8"' Z 5/£ 'M

(Name and Address ol’Del`endani)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about __D_e_QembB.l'_&,_?.MB___~ in `_-HidB-\SD__- COthy, in
the Southem District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Leticia Cruz-Hemandez, a citizen and national of Mexico, and
Sandra Maribel Sis-Tecu, a citizen and national of Guatema|a, for a total of two (2), who had entered the United
States in violation of law, did knowingly transport, or move or attempted to transport said aliens in furtherance
of such violation of law within the United States, that is, from Los Ebanos, Texas to the point of arrest near Los
Ebanos, Texas,

in violation of Title ' 8 United States Code, Section(s) 1324(3)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Senior BorderPatrol Agent and that this complaint is based on the
following facts:

 

On December 6, 2018, Border Patrol Agents responded to a camera activation showing suspected
undocumented aliens near Los Ebanos, Texas. A camera operator (Al) scanned the area and observed a
grey sedan park on a paved road near the camera activation. Al then observed two subjects quickly
board the sedan. Shortly after, the sedan proceeded to travel northbound on El Faro Road.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: l::]Yes [:| No

Sl Gerardo Montalvo
Signature of Compla,inanl_,

 

$ubmitted by reliable electronic means, sworn to and attested to
telephonically per Fed. R. Cr. P. 4.1, and probable cause found on:

Gerardo Montalvo‘ Senior__.`Pat"ro|A_"g`ent

 

 

Swom to before me ' ' ' ' ` " ' Pn‘nted Name of Complalnanl
December 8, 2018 . 11 ;08 a_m_ at McA|ien, Texas
Date City and Siate

 

Peter E. Ormsby , Ur S. Magistrate Judge %~bz:` ~LE:`Z @MWS"

Name and Title of Judicial Ol‘t"icer Signature of Judicial Oft"lcer

Case 7:19-cr-00022 Document 1 Filed on 12/08/18 in TXSD Page 2 of 3

UNlTED STATES D|STR|CT COURT

SOUTHERN DISTR|CT OF TEXAS
McALLEN, TEXAS

ATTAcHMENT To cR11v11NA1_ coMPLAmT:
1v1-1s- 26/£ -M

RE: Margarita Escandon

CONT|NUAT|ON:

Agents were very close to the vehicle and immediately located the grey sedan. Agents
followed the grey sedan and conducted a vehicle stop on El Faro Road. As the agents
approached the occupants, they observed a passenger in the front seat and another passenger
suspiciously laying down on the rear seats. The driver was identified as Margarita Escandon,
a United States Citizen. Agents further questioned the front_and rear passengers and
determined they had just crossed the river and were both illegally present without proper
documentation to remain in the United States.

All subjects were transported to the Border Patrol Station for processing

PRINCIPAL STATEMENT:
v Margarita Escandon was read her Miranda Rights. She understood and agreed to provide a
sworn statement

Escandon, stated that she received a call from a male subject asking if she wanted to make
some money. Escandon claims she needed money for her kids and agreed. The male subject
picked her up and both drove to Sullivan City, Texas. At that point, Escandon dropped off
the male subject at a store and she then dr_ove to pick up the illegal aliens. Escandon began to
receive instructions through a cell phone. Escandon believed she Was going to pick up five
undocumented aliens. Escandon didn’t know how much she would get paid.

MATERIAL WITNESSES STATEMENTS:
Leticia Cruz-Hernandez and Sandra Maribel Sis-Tecu were read their Miranda Rights. Both
understood and agreed to provide a sworn statement

Cruz, a citizen of Mexico, stated her uncle made the smuggling arrangements and was to pay
$3, 000 USD. Cruz claims she crossed illegally into the United States on a `raft along with

another female subject. Cruz was told that a grey car would be waiting to pick her up ane = ` g

inside the vehicle, Cruz noticed the driver had a tatth on her wrist.

Cruz identified Escandon, through a photo lineup, as the driver of the vehicle that picked her
up.

Page 2

 

Case 7:19-cr-00022 Document 1 Filed on 12/08/18 in TXSD Page 3 of 3

UNlTED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF TEXAS

McALLEN, TEXAS
ATTACHMENT TO CR|M|NAL COMPLA|NT:
M-1a. ZSlZ-M
RE: Margarita Escandon
~ CONT|NUAT|ON:

Sis, a citizen of Guatemala, stated she was crossed illegally into the United States on a raft
along with a female subject and a male subj ect. Sis stated the male told them a grey car
would pick them up and pointed them towards the vehicle after crossing After boarding the
vehicle, Sis stated she heard the driver say that they had been seen by Border Patrol and were
going to be taken to jail. Sis claims she was scared so she laid down in the rear seat.

Sis identified Escandon, through a photo lineup, as the driver of the vehicle that picked her
UP

' Page 3

